Woods, C. J.,
delivered the opinion of the court.
On general principles, and by wellnigh universal opinions of courts of last resort, public property is exempt from taxation, and this independently of any positive law, constitutional or statutory. The burdqns of taxation are laid upon citizens and the property of citizens, in order to raise necessary revenues for the administration of government in all the departments of the state. The state legislates for the purpose of raising revenues from the citizens, and not for the purpose of raising them from itself. Its property is used for the proper discharge of governmental functions. It has no income save such as is derived from taxation of its citizens and their private property, and this income never exceeds, and should never exceed, the mere amount absolutely necessary for the exercise of these functions, and especially does not the state tax its own property employed in or used for governmental purposes.
These general propositions will hardly be refused assent by anyone. It is thought by counsel for the appellee, however, that the exemption of the 1,660 bales of cotton raised by the *136convicts of the state from levee taxes would be an impairment of the contract, to that extent, of the levee board and the holders of the levee bonds, that contract stipulating for certain taxes on not only the lands in the levee district, but also on all cotton raised in that district for the payment of the interest annually accruing on the bonds, and for the final liquidation of the bonds themselves. But this contention is unsound. When the contract in question was made by the state’s authority, the exemption of the public property of the state from taxation was settled law, universally recognized. Beside, however, when this contract was made, the positive statutory law of the state expressly exempted from all taxation all property, real and personal, belonging to the state, and the contract, which it is thought will be impaired by an exemption of the 1,660 bales of cotton, must be now considered and read as having incorporated in it this statute of exemption of the state’s property. The bondholders accepted a contract, it is true, which stipulated for taxation on all lands in the levee district, and for taxation of all cotton raised in that district, but the contract was accepted by all parties with full knowledge that all property of the state, real and personal, was not subject to taxation for any purpose. The contract must be read, then, as if it expressly stipulated for taxation of all property, except the state’s property, real and personal.
But, it may be said, that when the state enters upon the business of cotton planting, its property employed in or created by and resulting from such mere business employment, is, as to these bondholders and the levee board, then to be regarded and treated as all other cotton raised by planters in pursuit of their vocation. The plain answer to this is that the state, in discharge of its governmental duties of looking after, caring for and suitably employing its penitentiary convicts, has wisely deemed it best to distribute its convicts and establish penitentiary farms in several localities in the state. These farms are parts of the state’s penitentiary system of employing itsmon-*137victs and caring for them. They are, in fact, local and movable penitentiaries, under the sole management and control of the state authority, and the products of these farms, thus established to promote the welfare of the convicts and to provide them with labor to which they are adapted, and for which their previous training and habits of life peculiarly fit them, are parts and parcels of the property of the state, just as shoes,- wagons and furniture made by convicts are. The prime object of the state in maintaining a penitentiary, under whatever system adopted, is to properly guard and care for the convicts, and to lessen the public burden of feeding, clothing, sheltering and properly caring for them. The raising of cotton, the making of shoes, the making of furniture, are merely incidents to the discharge of the function of government in maintaining and managing its penitentiary.
We have found no authority, nor has any been cited by counsel for appellee, holding that public property employed as or kept and used for governmental purposes, was ever thought to be a proper subject of taxation by the state for any purpose. Call these particular taxes local assessments, if you will, still they are taxes, and what has been said by us applies to the'm as well as to all other taxes sought to be imposed upon the property of the sovereign.
The judgment of the court below is reversed, and judgment for the state will be entered here.